ORDER
PER CURIAM.
Appellant pled guilty to five counts of first degree burglary, three counts of rape, three counts of sodomy and twelve counts of armed criminal action. The trial court sentenced appellant to a total of sixty years of imprisonment. Appellant filed a Rule 24.035 motion for post-conviction relief which was denied. This appeal is from the judgment denying his Rule 24.035 motion.
The appellant untimely filed his Rule 24.-035 motion.
The judgment denying relief under Rule 24.035 because the trial court lacked jurisdiction is affirmed. Rule 84.16(b).